DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the azimuth plane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 12, 13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gecawicz et al. (US 9,813,799).
Regarding claims 1 and 13, as broadly claimed, Gecawicz et al. teaches a method and an apparatus of a wearable sound system comprising a microphone (22, 35 and/or 36, figures 4, 6, 12, 14) on a movable outer part (12, 22, 26, and/or 54, figures 1, 2, 4, 5, 6, 7, 12, 14) of an earpiece to convert sound from acoustic input signals to audio input signals, a processing unit (col. 2, lines 32-36) to process the audio input signals to generate audio output signals, and a speaker (26, 70, 74, figures 4, 5, 6, 12) on the earpiece to convert the audio output signals to acoustic output signals.
Regarding claims 6 and 17, Gecawicz et al. teaches the speaker (26, 70, 74) on the earpiece being arranged in a rotatable configuration and operable to generate a range of sound frequencies (figures 1-7, 12 and see the text for the figures).  
Regarding claims 7 and 18, as broadly claimed, Gecawicz et al. teaches the speaker on the earpiece that is rotated clockwise or counter-clockwise (figures 1-4).
Regarding claim 12, Gecawicz et al. teaches the headset or the earpiece that is wireless (col. 2, lines 32-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer (US 2005/0105740).
Regarding claims 1 and 13, as broadly claimed, Dyer teaches a method and an apparatus of a sound system comprising a microphone (107, 109) on a movable outer part (105) of a body of a speakerphone or a hand-free communication device to convert sound from acoustic input signals to audio input signals, a processing unit (figures 1 and 5, paragraphs [0025] and [0030]) to process the audio input signals to generate audio output signals, and a speaker (111) on the body of the speakerphone or the hand-free communication device to convert the audio output signals to acoustic output signals.
Dyer does not specifically disclose that the system is a wearable sound system and/or a headset comprising an earpiece.  However, it would have been obvious to one skilled in the art to provide the sound system or the hands-free communication device of Dyer that comprises a wearable sound system or a headset comprising an earpiece for greater application and better providing a hand-free operation to the system, wherein the speaker is arranged on the earpiece, and the microphone is arranged on the movable outer part of the earpiece.
	Regarding claims 2-3, as broadly claimed, Dyer does not specifically disclose the movable outer part (105) of the earpiece with the microphone that is rotatable on an azimuth plane or pivotable along an elevation plane of the microphone as claimed.  However, Dyer does teach that the boom and the microphone can be positioned for optimal pick-up (paragraphs [0004], [0020]-[0021] and [0025]).
Therefore, it would have been obvious to one skilled in the art to provide the movable outer part of the earpiece with the microphone in the system of Dyer being rotatable and/or pivotable in any plane such as providing the movable outer part of the earpiece with the 
	Regarding claims 14 and 15, as broadly claimed, Dyer teaches the outer part (105) of the earpiece with the microphone that is moved in a rotatable or pivotable configuration to obtain an optimal audio input signal and to minimize ambient noise and interference (paragraphs [0004], [0020]-[0021] and [0025]).
Regarding claims 14-15, as interpreted in a different mannter, Dyer does not specifically disclose that the outer part (105) of the earpiece with the microphone is moved in a rotatable or pivotable configuration to obtain an optimal audio input signal and to minimize ambient noise and interference as claimed.  However, Dyer does teach that the system can be processed for noise cancellation, the boom and the microphone can be positioned for optimal pick-up (paragraphs [0004], [0020]-[0021], [0025] and [0030]).
Therefore, it would have been obvious to one skilled in the art to provide the outer part of the earpiece with the microphone in the system of Dyer being moved in any configuration such as in a rotatable and/or pivotable configuration to obtain an optimal audio input signal, and to minimize ambient noise and interference for better providing the desired frequency characteristics in the system. 

Claims 2-3, 5, 8-11, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gecawicz et al. (US 9,813,799).
Regarding claims 2-3 and 14-15, Gecawicz et al. does not specifically disclose the movable outer part of the earpiece with the microphone that is rotatable on an azimuth plane or 
Therefore, it would have been obvious to one skilled in the art to provide the movable outer part of the earpiece with the microphone in the system of Gecawicz et al. being rotatable and/or pivotable in any plane such as providing the movable outer part of the earpiece with the microphone that is rotatable on an azimuth plane or pivotable along an elevation plane of the microphone to obtain an optimal pick-up and to minimize ambient noise and interference for better providing the desired frequency characteristics in the system. 
Regarding claims 5, 8 and 19, Gecawicz et al. does not specifically disclose that the processing unit processes the audio input signals in a real-time or pre-corded way according to a listener’s preference, or the positions and the audio output signals of the speaker are determined by the processing unit according to a listener's preference.  However, it would have been obvious to one skilled in the art to provide the processing unit in the system of Gecawicz processing any signals in the system such as providing processing unit that processes the audio input signals in a real-time or pre-corded way according to a listener’s preference, or the positions and the audio output signals of the speaker that are determined by the processing unit according to a listener's preference for flexibility depending on the needs of the wearer or the listener.
Regarding claims 9 and 20, Gecawicz et al. does not specifically disclose the speaker that is operable to generate surround sound.  However, the Examiner takes the Office Notice that providing a speaker in a sound or headset system being operable to generate surround sound is known in the art.

Regarding claim 10, Gecawicz does not specifically teach the headband (14) that is a size-adjustable headband as claimed.
However, the Examiner takes the Office Notice that providing a size-adjustable headband in a headset system is known in the art.
Therefore, it would have been obvious to one skilled in the art to provide the headband in the headset system of Gecawicz that is a size-adjustable headband for better adjusting and fitting to the head of the wearer.
Regarding claim 11, Gecawicz does not specifically teach the earpiece comprising an ear-hook.  However, the Examiner takes the Office Notice that providing an ear-hook mechanism for the earpiece is known in the art.
Therefore, it would have been obvious to one skilled in the art to provide any supporting structure for the earpiece of Gecawicz such as an ear-hook mechanism for the same desired purpose of better supporting the earpiece to the wearers.

Claims 1-3, 5-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gecawicz et al. (US 9,813,799) and/or Derhaag et al. in view of Dyer (US 2005/0105740).
Regarding claims 1 and 13, as interpreted in a different manner, Gecawicz et al. or Derhaag et al. teaches a method and an apparatus of a wearable sound system comprising a microphone (22, 35, 36, figures 4, 6, 12, 14 in Gecawicz; and 18 and/or 36, figures 1, 2, 7 in Derhaag) on a movable outer part (12, 26, 54, figures 1, 2, 4, 5, 6, 7, 12, 14 in Gecawicz; 35 .
Gecawicz et al. or Derhaag et al. does not specifically disclose a processing unit to process the audio input signals as claimed.  However, providing a processing unit to process the audio input signals to generate audio output signals in a headset or a hands-free communication device is known in the art.
Dyer teaches a processing unit to process the audio input signals to generate audio output signals (figures 1 and 5, paragraphs [0025] and [0030]).
Therefore, it would have been obvious to one skilled in the art to provide the processing unit, as taught by Dyer in the system of Gecawicz et al. or Derhaag et al. for better processing the audio signals and providing the desired frequency characteristics in the system.
Regarding claims 2-3 and 14-15, Gecawicz et al. or Derhaag et al. does not specifically disclose the movable outer part of the earpiece with the microphone that is rotatable on an azimuth plane or pivotable along an elevation plane of the microphone as claimed.  However, Gecawicz et al. or Derhaag et al. does not restrict any position for the rotation and/or the pivoting of the movable outer part of the earpiece with the microphone (figures 1, 2, 3 in Gecawicz; and figures 1, 3, 4 in Derhaag).
Therefore, it would have been obvious to one skilled in the art to provide the movable outer part of the earpiece with the microphone in the system of Gecawicz et al. or Derhaag et al. being rotatable and/or pivotable in any plane such as providing the movable outer part of the earpiece with the microphone that is rotatable on an azimuth plane or pivotable along an 
Regarding claims 5, 8 and 19, Gecawicz et al. or Derhaag et al. does not specifically disclose that the processing unit processes the audio input signals in a real-time or pre-corded way according to a listener’s preference, or the positions and the audio output signals of the speaker are determined by the processing unit according to a listener's preference.  However, it would have been obvious to one skilled in the art to provide the processing unit in the system of Gecawicz et al. or Derhaag et al. processing any signals in the system such as providing processing unit that processes the audio input signals in a real-time or pre-corded way according to a listener’s preference, or the positions and the audio output signals of the speaker that are determined by the processing unit according to a listener's preference for flexibility depending on the needs of the wearer or the listener.
Regarding claims 6 and 17, Gecawicz et al. or Derhaag et al. teaches the speaker (26, 70, 74 in Gecawicz et al.; and 41, 68 in Derhaag) on the earpiece being arranged in a rotatable configuration and operable to generate a range of sound frequencies (figures 1-7, 12 and see the text for the figures in Gecawicz et al.; and col. 6, lines 65-66 and col. 7, lines 21-31, and figures 1, 3, 4 in Derhaag).  
Regarding claims 7 and 18, as broadly claimed, Gecawicz et al. or Derhaag et al. teaches the speaker on the earpiece that is rotated clockwise or counter-clockwise (figures 1-4 in Gecawicz et al.; and figures 3, 4 in Derhaag).  
Regarding claims 9 and 20, Gecawicz et al. or Derhaag et al. does not specifically disclose the speaker that is operable to generate surround sound.  However, the Examiner takes 
Therefore, it would have been obvious to one skilled in the art to provide the speaker in the system of Gecawicz et al. or Derhaag et al. being operable to generate any sound such as surround sound for an alternate choice depending on the desired frequency characteristics to the system.
Regarding claim 10, Gecawicz et al. or Derhaag et al. does not specifically teach the headband that is a size-adjustable headband as claimed.
However, the Examiner takes the Office Notice that providing a size-adjustable headband in a headset system is known in the art.
Therefore, it would have been obvious to one skilled in the art to provide the headband in the headset system of Gecawicz et al. or Derhaag et al. that is a size-adjustable headband for better adjusting and fitting to the head of the wearer.
Regarding claim 11, Gecawicz et al. or Derhaag et al. does not specifically teach the earpiece comprising an ear-hook.  However, the Examiner takes the Office Notice that providing an ear-hook mechanism for the earpiece is known in the art.
Therefore, it would have been obvious to one skilled in the art to provide any supporting structure for the earpiece of Gecawicz et al. or Derhaag et al. such as an ear-hook mechanism for the same desired purpose of better supporting the earpiece to the wearers.
Regarding claim 12, Gecawicz et al. teaches the headset or the earpiece that is wireless (col. 2, lines 32-36).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gecawicz et al. (US 9,813,799) in view of Davis et al. (US 5,761,298).
Regarding claims 4 and 16, as broadly claimed, Gecawicz et al. does not specifically disclose that the movable outer part (12, 22, 26 and/or 54) of the earpiece with the microphone can be laterally extended and retracted along the direction as claimed.  However, providing the movable outer part of the earpiece with the microphone being laterally extended and retracted is well known in the art.
Davis teaches a communication headset comprising a movable outer part of the earpiece with the microphone being laterally extended and retracted (figure 1, and col. 5, lines 36-67 through col. 6, lines 1-6).
Therefore, it would have been obvious to one skilled in the art to provide the movable outer part of the earpiece with the microphone in the system of Gecawicz et al. being positioned and adjusted in any direction such as providing the movable outer part of the earpiece with the microphone that can be laterally extended and retracted along the direction perpendicular to the azimuth plane of the microphone to obtain audio input signal and to minimize ambient noise and interference for providing the variable positioning of the microphone and better providing the optimal signals in the system.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gecawicz et al. (US 9,813,799) and/or Derhaag et al. in view of Dyer (US 2005/0105740) and further in view of Davis et al. (US 5,761,298).
Regarding claims 4 and 16, as broadly claimed, Gecawicz et al. or Derhaag et al. in view of Dyer does not specifically disclose that the movable outer part of the earpiece with the 
Davis teaches a communication headset comprising a movable outer part of the earpiece with the microphone being laterally extended and retracted (figure 1 and col. 5, lines 36-67 through col. 6, lines 1-6).
Therefore, it would have been obvious to one skilled in the art to provide the movable outer part of the earpiece with the microphone in the system of Gecawicz et al. or Derhaag et al. in view of Dyer being positioned and adjusted in any direction such as providing the movable outer part of the earpiece with the microphone that can be laterally extended and retracted along the direction perpendicular to the azimuth plane of the microphone to obtain audio input signal and to minimize ambient noise and interference for better providing the variable positioning of the microphone and better providing the optimal signals in the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leppalahti (US 5,970,155) teaches a headset for a hearing protector provided with a padding part having an essentially elliptical ear opening.
Nordin et al. (US 8,243,943) teaches a hearing protector comprising hearing protector with removable microphone, amplifier and loudspeaker unit, wherein the microphone is disposed exteriorly on the hearing protector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
December 8, 2021